 


110 HR 4021 IH: Pay for All Your Undocumented Procedures (PAY UP!) Act of 2007
U.S. House of Representatives
2007-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 4021 
IN THE HOUSE OF REPRESENTATIVES 
 
October 31, 2007 
Mr. Filner introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To authorize Federal payment to emergency ambulance and medical services providers for the cost of uncompensated care of aliens aided by the border patrol or other Federal immigration officials. 
 
 
1.Short titleThis Act may be cited as the Pay for All Your Undocumented Procedures (PAY UP!) Act of 2007.
2.Authorizing Federal payment to emergency ambulance and medical services providers for the cost of uncompensated care of aliens aided by the border patrol or other Federal immigration official
(a)In generalIn the case described in subsection (b), the Secretary of Homeland Security shall, from amounts appropriated under subsection (c), provide payment to the hospital, health clinic, or other provider of the ambulance or other emergency services described in subsection (b) appropriate reimbursement for the costs of such emergency services, but only to the extent that such costs are not otherwise reimbursed through any Federal program and cannot be recovered from the alien or another person.
(b)Case of injured alien describedA case described in this subsection is the case of an alien to whom a Border Patrol officer or other Federal immigration official provides assistance in any form, directly or indirectly, in seeking or obtaining emergency medical assistance, including contacting an ambulance service for the transport of the alien to an appropriate medical facility for the receipt of emergency services. 
(c)Authorization of appropriationsThere are authorized to be appropriated for each fiscal year, beginning with fiscal year 2008, such sums as may be necessary to carry out this section. 
 
